Reservation of exception to overruling the motion for new trial which contained complaints of refusing special charges could not avail appellant in the absence of bills of exception complaining of the refusal of the charges or a notation on the charges over the trial judge's signature noting such exception. See Mier v. State, 120 Tex.Crim. Rep., 49 S.W.2d 757; Love v. State, 125 Tex.Crim. Rep., 69 S.W.2d 142.
Upon the necessity of bill of exception to preserve complaint of refusal of special charges, see Linder v. State, *Page 183 94 Tex. Crim. 316, 250 S.W. 703; Langford v. State,128 Tex. Crim. 615, 82 S.W.2d 969, and cases therein cited.
The Motion for rehearing is overruled.
Overruled.